Exhibit 10.4

THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
as of August 5, 2011 (the “Effective Date”), between WARNER CHILCOTT (US), LLC
(the “Company”), and W. Carl Reichel (“Executive”).

RECITALS

WHEREAS, Executive and the Company previously entered into that certain Second
Amended and Restated Employment Agreement between Executive and the Company,
dated as of November 7, 2008 (the “Prior Agreement”), relating to Executive’s
role as President, Pharmaceuticals of the Company and the Company’s ultimate
parent company;

WHEREAS, Executive has notified the Company and Warner Chilcott plc, an Irish
public limited company (“Warner Chilcott”), of his desire to resign from his
role with the Company to pursue other interests effective as of the end of 2011
and, accordingly, Executive has agreed to transition his role and
responsibilities with the Company and Warner Chilcott to other personnel between
the date hereof and December 31, 2011 (the “Resignation Date”) and resign from
his employment with the Company and his roles with the Company and Warner
Chilcott as of the Resignation Date;

WHEREAS, Executive and the Company desire to enter into this Agreement in order
to set forth the terms and conditions upon which Executive will serve the
Company and Warner Chilcott and the terms of Executive’s resignation.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the following
terms shall apply with respect to Executive’s employment with the Company from
and after the Effective Date:

1. Employment.

(a) Executive shall continue to be employed by the Company and will have the
title of President, Pharmaceuticals of the Company and Warner Chilcott.
Executive will report to the Chief Executive Officer of Warner Chilcott (the
“CEO”) and will perform such duties as deemed appropriate by the CEO from time
to time to transition Executive’s role, duties and authority to such other
personnel as may be identified by the CEO or the Board of Directors of Warner
Chilcott (the “Board”), in



--------------------------------------------------------------------------------

anticipation of Executive’s resignation as of the Resignation Date. All
employees working under Executive shall report to the CEO or such other
personnel as may be identified by the CEO or the Board, and Executive shall have
no direct reports. Executive agrees to render full-time services under this
Agreement in performing his duties and responsibilities hereunder.

(b) Executive shall perform substantially all of his duties under this Agreement
at the Company’s Rockaway, New Jersey office; provided, however, that Executive
may be required to perform incidental services outside the United States from
time to time. Executive may from time to time be required to perform duties
commensurate with Executive’s position on behalf of any of Warner Chilcott or
any of its direct or indirect subsidiaries (collectively, the “Group Companies”)
in addition to the duties described in Section 1(a), and Executive may be
appointed an officer or officers of one or more Group Companies in addition to
his titles described in Section 1(a). Such duties shall be performed, and
appointments accepted, by Executive without additional compensation or
remuneration.

(c) Executive accepts such continued employment and agrees to continue to render
the services described above to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. It shall not be a violation of
this Agreement for Executive to serve on civic or charitable boards or
committees so long as such activities do not significantly interfere with
Executive’s commitment to work in accordance with this Agreement. With the prior
written consent of the Board, which consent shall not be unreasonably refused or
delayed, and so long as such activities do not significantly interfere with
Executive’s commitment to work in accordance with this Agreement, Executive may
serve on corporate boards or committees.

2. Term of Employment. Executive’s employment by the Company shall continue from
the Effective Date until the close of business on the Resignation Date unless
terminated earlier as hereinafter provided (the “Employment Period”). If the
Company gives Executive notice of termination without Cause (as defined below),
Executive shall be entitled to the severance payments provided in Section 4(d)
hereof.

3. Base Salary and Benefits.

(a) Base Salary. During the Employment Period, Executive shall continue to
receive base salary at an annualized rate of $498,739 (the “Base Salary”),
payable in regular installments in accordance with the Company’s general payroll
practices and shall be subject to customary withholding.



--------------------------------------------------------------------------------

(b) Business Expenses. The Company shall reimburse Executive for all reasonable
expenses incurred by him during the Employment Period in the course of
performing his duties under this Agreement which are consistent with the
Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses. The parties agree that such expenses
shall include, by way of example and not limitation, cellular telephone service
and home fax machine and telephone line.

(c) Employee Benefits. Except as specifically set forth herein, during the
Employment Period, Executive shall be entitled to participate in and receive, on
a basis comparable to other key executives of the Company, any general benefits
provided by any Group Company for which key executives of the Company are
eligible, including, without limitation, the Company’s current life and
disability insurance provided to Executive and Executive’s Company car.

(d) Annual Bonus and Incentive Awards. During the first calendar quarter of
2012, the Company will present to the Compensation Committee of the Board (the
“Committee”) the issue of whether Executive shall be eligible to receive any
payment in respect of his annual incentive award relating to the fiscal year of
the Company ending as of December 31, 2011 (“FY 2011”) under the Warner Chilcott
Management Incentive Plan (“Executive’s FY 2011 Bonus”). If the Committee
decides to provide any such payment, the maximum payment will be determined by
the Committee in accordance with the metrics previously established for
Executive’s FY 2011 Bonus, and the actual amount of any payment to Executive may
be reduced as determined by the Committee. Executive acknowledges and agrees
that payment of any amount in respect of Executive’s FY 2011 Bonus shall be at
the sole discretion of the Committee, and the Company does not guaranty that
Executive will be paid any amount in respect of Executive’s FY 2011 Bonus.
Accordingly, Executive waives any and all rights to Executive’s FY 2011 Bonus
and any other annual incentive or bonus compensation in respect of Executive’s
service during FY 2011. Executive further acknowledges and agrees that he shall
not be eligible for any additional equity-based grants after the Effective Date,
and Executive waives any and all rights to any further equity-based grants. The
provisions of this Section 3(d) shall have the effect of amending, as to
Executive, the terms of any other agreement, plan, arrangement or communication,
to the extent such terms are inconsistent with the provisions above in this
Section 3(d).

4. Termination.

(a) If Executive shall die during the Employment Period, Executive’s employment
hereunder shall terminate effective as of the date of Executive’s death, except
that Executive’s surviving spouse and



--------------------------------------------------------------------------------

dependents or, if none, his estate shall be entitled to receive all amounts and
benefits to which Executive is entitled, including, without limitation, expense
reimbursement amounts accrued to the effective date of termination, amounts and
benefits owing under the terms of any benefit plan of any Group Company in which
Executive participates and payment with respect to any vacation days accrued but
unused by Executive, pursuant to Company vacation policy. In addition, if
Executive shall die during the Employment Period:

(i) Executive’s surviving spouse or dependents or, if none, his estate shall
receive a death benefit amount of $1,794,494 paid in the form of equal monthly
installments for the 24-month period following Executive’s death; and

(ii) subject to Executive’s surviving spouse’s election of COBRA coverage under
the Company’s group medical and dental benefit plans, Company-paid participation
in Company’s group medical and dental benefit plans for the 24-month period
following Executive’s death, plus a payment equal to one-half of the COBRA cost
of such medical and dental coverage to defray expenses not covered by the
medical coverage provided.

(b) At the sole discretion of the Board, Executive’s employment hereunder may be
terminated by the Company if Executive is disabled (as defined below) and shall
have been absent from his duties with the Company on a full-time basis for 180
consecutive days, and, within 30 days after written notice by the Company to do
so, Executive shall not have returned to the performance of his duties hereunder
on a full-time basis. In the event of such termination, Executive shall be
entitled to receive, subject to any delay required pursuant to Section 24,
commencing on the 60th day following Executive’s termination of employment (so
long as Executive executes, delivers and does not revoke the Company’s standard
form of release prior to such date), an amount equal to the amount set forth in
Section 4(d)(i) below, plus all other amounts and benefits to which Executive is
entitled, including, without limitation, expense reimbursement amounts accrued
to the effective date of termination and amounts and benefits owing under the
terms of any benefit plan of any Group Company in which Executive participates,
all such payments to be payable during the 24-month period after Executive’s
last day of active employment in equal monthly installments; provided that, for
the avoidance of doubt, the proviso at the end of Section 4(d)(i) shall not
apply to payments pursuant to this Section 4(b). As used herein, the term
“disabled” shall (i) mean that Executive is unable, as a result of a medically
determinable physical or mental impairment, to perform the duties and services
of his position, or (ii) have the meaning specified in any disability insurance
policy maintained by the Company, whichever is more favorable to Executive.



--------------------------------------------------------------------------------

(c) The Company may, by notice to Executive, terminate Executive’s employment
hereunder for Cause. As used herein, “Cause” shall mean (i) the conviction of
Executive of a felony (other than violation of a motor vehicle or moving
violation law) or conviction of a misdemeanor if such misdemeanor involves moral
turpitude; or (ii) Executive’s voluntary engagement in conduct constituting
larceny, embezzlement, conversion or any other act involving the
misappropriation of any Group Company funds in the course of his employment; or
(iii) Executive’s willful refusal (following written notice) to carry out
specific directions of the Board, the managing member of the Company or the
board of directors or managing member, as applicable, of any other Group Company
of which Executive is an officer, which directions shall be consistent with the
provisions hereof; or (iv) Executive’s committing any act of gross negligence or
intentional misconduct in the performance or non-performance of his duties
hereunder; or (v) any material breach by Executive of any material provision of
this Agreement (other than for reasons related only to the business performance
of the Company or business results achieved by Executive). For purposes of this
Section 4(c), no act or failure to act on Executive’s part shall be considered
to be reason for termination for Cause if done, or omitted to be done, by
Executive in good faith and with the reasonable belief that the action or
omission was in the best interests of the Company. Upon the termination of
Executive’s employment for Cause, the Company shall pay to Executive (x) his
Base Salary accrued through the effective date of termination, payable at the
time such payment is otherwise due and payable hereunder, and (y) all other
amounts and benefits to which Executive is entitled, including, without
limitation, vacation pay and expense reimbursement amounts accrued to the
effective date of termination and amounts and benefits owing under the terms of
any benefit plan of any Group Company in which Executive participates and
Executive shall not be entitled to any severance payments.

(d) Executive and the Company agree that the Company in its absolute discretion,
may terminate Executive’s employment hereunder without Cause; provided, however,
that in such event Executive shall be entitled to receive: (i) subject to any
delay required pursuant to Section 24, commencing on the 60th day following
Executive’s termination of employment (so long as Executive executes, delivers
and does not revoke the Company’s standard form of release prior to such date),
an amount equal to (x) 200% of Executive’s Base Salary in effect as of the date
Executive’s employment with the Company is terminated plus (y) 200% of the Cash
Bonus paid (or payable in the event the full amount has not then been paid) to
Executive with respect to the calendar year immediately preceding the year in
which Executive’s employment with the Company terminated, payable in 24 equal
monthly installments, except that an amount equal to the first two such
installments shall be paid as a lump sum on the date payments commence in
accordance with this Section 4(d) and



--------------------------------------------------------------------------------

the remainder shall be paid monthly beginning on the Company’s first regularly
scheduled payroll payment date in the first calendar month following the month
in which payments commenced; provided, however, that if such termination occurs
in connection with or following a Change of Control, then such amounts shall be
payable as a lump sum cash payment within 10 days after Executive’s last day of
active employment; and (ii) all other amounts and benefits to which Executive is
entitled, including, without limitation, expense reimbursement amounts accrued
to the effective date of termination and amounts and benefits owing under the
terms of any benefit plan of any Group Company in which Executive participates.

(e) Executive’s employment may be terminated by Executive with or without
reason. Upon any termination pursuant to this Section 4(e), Executive shall be
entitled (so long as Executive executes, delivers and does not revoke the
Company’s standard form of release prior to the 60th day following Executive’s
termination of employment) to the payments specified in Section 4(d) paid in the
manner set forth therein.

5. Resignation.

(a) If Executive’s employment has not terminated earlier, Executive’s employment
with the Company shall cease as of the Resignation Date and Executive hereby
agrees (A) to voluntarily resign and relinquish all executive positions and
other roles with all Group Companies, in each case effective as of the
Resignation Date; (B) to sign and deliver the Release Agreement (attached hereto
as Exhibit A) (the “Release Agreement”) within 21 days following the Resignation
Date, to be effective as of the Resignation Date; and (C) to continue to comply
with the provisions of this Agreement, including, without limitation, Sections
7, 8 and 9.

(b) Upon Executive’s resignation as of the Resignation Date, and subject to
Executive’s timely execution of the Release Agreement, Executive shall be
entitled to the following payments and benefits:

(i) The Company shall pay to Executive an aggregate amount equal to (x) 200% of
Executive’s annual base salary in effect as of the date hereof plus (y) 200% of
the annual cash bonus paid to Executive with respect to the 2010 calendar year.
The aggregate amount of such payments shall be $1,794,494.00. This amount shall
be paid in the form of (A) an installment of $448,623.50 (i.e., 25% or 6 month’s
worth of the aggregate amount) as of the first Company payroll date occurring
after June 30, 2012 and (B) $1,345,870.50 (i.e., the remaining 75% or 18 months
worth of the aggregate amount) paid in 18 equal monthly installments thereafter;



--------------------------------------------------------------------------------

(ii) Executive’s Company equity grants (options, restricted shares and, in 2011,
performance restricted shares) received by Executive as of January 20,
2009, January 29, 2010 and February 17, 2011, respectively, shall be treated in
accordance with the terms of the award agreements governing each such grant as
if Executive’s resignation was a termination by the Company without Cause or a
resignation by Executive for good reason effective December 31, 2011 and,
accordingly, a portion of each such outstanding equity grant shall vest, as set
forth in the table below:

 

Equity Award

    

Portion to Become Vested

Pursuant to Award Terms

Option Award granted January 20, 2009      option to purchase 20,985 shares
vests as of Resignation Date Restricted Share Award granted January 20, 2009
     7,959 shares vest as of Resignation Date Option Award granted January 29,
2010      option to purchase 10,633 shares vests as of Resignation Date
Restricted Share Award granted January 29, 2010      4,306 shares vest as of
Resignation Date Option Award granted February 17, 2011      option to purchase
6,147 shares vests as of Resignation Date Restricted Share Award granted
February 17, 2011      2,561 shares vest as of Resignation Date Performance
Restricted Share Award granted February 17, 2011      up to 2,485 shares
eligible to vest subject to actual performance

Any portion of Executive’s unvested Company equity awards which does not become
vested by its terms shall terminate effective as of the Resignation Date;
provided, however, that any portion of Executive’s unvested Performance
Restricted Share Award granted February 17, 2011 which does not become vested by
its terms shall terminate effective as of the date provided in the agreement
governing such award. Each of the Company and Executive represents and agrees
that the list of equity grants set forth above represents the complete list of
equity grants made by the Company to Executive during the period from January 1,
2009 to the date hereof;



--------------------------------------------------------------------------------

(iii) For the 18-month period following the Resignation Date, subject to
Executive’s election of COBRA coverage under the Company’s group medical and
dental benefit plans and Executive’s payment of cost of coverage contributions
of $50 per month, the Company shall (A) provide to Executive continued
participation in the Company’s group medical benefit and dental plans for
Executive and his spouse and dependents, (B) fund the remaining monthly cost of
such coverage (i.e., over and above Executive’s monthly $50 contribution) (the
“Company Medical Subsidy”) and (C) for so long as Executive continues to
participate in such coverage, pay or credit to Executive an additional amount
equal to one-half of the Company Medical Subsidy to defray expenses not covered
by the medical and dental coverage provided;

(iv) For the 6-month period after the 18-month period following the Resignation
Date (A)(i) Executive shall seek medical and dental insurance comparable to the
benefits provided under the Company’s group medical plan through a third-party
insurance provider (“Comparable Coverage”) and the Company shall reimburse
Executive for the reasonable insurance premiums paid by Executive for individual
health policies covering Executive and his spouse and dependents for such
6-month period which provide benefits or (ii) if Executive is unable to obtain
such Comparable Coverage for himself or his spouse or dependents, the Company
shall pay to Executive a monthly amount during such 6-month period equal to the
reasonable premium amount that an insurance company would charge to provide
Comparable Coverage to an individual of the age of Executive meeting the minimum
underwriting standards of such insurance company and (B) the Company shall pay
or credit to Executive an additional amount equal to one-half of the amount paid
to Executive by the Company under Section 5(b)(iv)(A) to defray expenses not
covered by the medical and dental coverage provided;

(v) Executive’s existing Company life insurance coverage shall be continued by
the Company until December 31, 2013; and

(vi) The Company shall pay Executive for any vacation days accrued but unused by
Executive as of the Resignation Date, pursuant to Company vacation policy.

(c) Notwithstanding anything to the contrary above (A) in lieu of Executive
obtaining the third-party coverage and/or receiving the payments described in
Section 5(b)(iv), the Company may arrange or provide for benefits providing the
coverage described in Section 5(b)(iv)



--------------------------------------------------------------------------------

and (B) Executive agrees to promptly notify the Company if at any time during
the 24-month period following the Resignation Date Executive or his spouse
become eligible to participate in any medical benefit plan of a subsequent
employer of Executive or his spouse (“Alternative Benefit Eligibility”) and
whether or not Executive has provided such notice, as of the date of such
Alternative Benefit Eligibility, the benefits provided under Sections 5(b)(iii)
and (iv) and, if applicable, clause (A) of this paragraph, shall cease. In
addition, notwithstanding anything to the contrary above (A), the Company does
not assume any obligations or liabilities other than those explicitly described
in this Agreement, and, for the avoidance of doubt, the Company does not provide
any guaranty with respect to the availability or level of medical or dental
benefits available to Executive or his spouse or dependents or the tax treatment
of any benefits provided under this Agreement and the Company shall not be
required to indemnify or hold harmless Executive or his spouse or dependents for
any potential unavailability of such benefits or any potential taxes imposed on
Executive or his spouse or dependents in connection with such benefits and
(B) all of the payments and benefits provided under this Section 5 shall be
subject to applicable withholdings and customary payroll deductions.

(d) The execution of the Release Agreement is a precondition to Executive’s
entitlement to the payments and benefits set forth above in this Section 5. The
execution of the Release Agreement is intended to establish closure on all
matters encompassed by the Release Agreement through and including the
Resignation Date. However, separately, by accepting the terms of this Agreement,
Executive agrees that he waives and releases all claims and rights he may have
against all Group Companies and affiliates of the Group Companies, as of the
date hereof, including, without limitation, all claims and rights in respect of
his roles with the Group Companies and his agreed resignation from those roles,
as described above, but excluding the rights, payments and benefits explicitly
provided under this Agreement. Accordingly, by executing this Agreement, in
consideration of the payments and benefits set forth above in this Section 5,
and in this Agreement generally, Executive hereby unconditionally and
irrevocably releases, waives, discharges and gives up, to the full extent
permitted by law, any and all claims arising out of Executive’s employment with
and anticipated resignation from the Company (other than the rights, payments
and benefits explicitly provided to Executive under this Agreement) that
Executive may have against Warner Chilcott, the Company and all other
subsidiaries and affiliates of Warner Chilcott, together with its past, present
and future parent organizations, subsidiaries, affiliated entities, related
companies and divisions and each of their respective past, present and future
officers, directors, executives, shareholders, trustees, members, partners, plan
administrators, attorneys, and agents (individually and in their official



--------------------------------------------------------------------------------

capacities), as well as any predecessors, future successors or assigns or
estates of any of the foregoing.

6. Gross-Up Payment.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that it shall be determined that any payment or consideration received by
Executive from a Group Company (or any Person whose actions result in a change
in ownership or effective control or in the ownership of a substantial portion
of assets of the Group Companies covered by Section 280G(b)(2) of the Internal
Revenue Code of 1986 of the United States, as amended (the “Code”), or any
Person affiliated with any Group Company or any such Person) in connection with
a Change of Control or any other change in ownership or control or in the
ownership of a substantial portion of assets for purposes of Section 280G (in
each case whether paid or payable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 6(a)) (any such payment or consideration, a “Payment”) would
be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties are hereinafter
collectively referred to as the “Excise Tax”), the Company shall pay to
Executive at the time specified in Section 6(e) below an additional amount (a
“Gross-Up Payment”) such that the net amount of the Gross-Up Payment retained by
Executive, after deduction of all federal, state and local income tax (and any
interest and penalties imposed with respect thereto), employment tax and Excise
Tax on the Gross-Up Payment, shall be equal to the amount of the Excise Tax
imposed on such Payment.

(b) For purposes of the foregoing Section 6(a), the proper amounts, if any, of
the Excise Tax and the Gross-Up Payment shall be determined in the first
instance by the Company. Such determination by the Company shall be promptly
communicated in writing by the Company to Executive. Within 10 days of being
provided with written notice of any such determination, Executive may provide
written notice to the Compensation Committee (or, if there is no Compensation
Committee, the Board) of any disagreement, in which event the amounts, if any,
of the Excise Tax and the Gross-Up Payment shall be determined by an independent
accounting firm mutually selected by the Company and Executive in which event
the Company shall bear the costs of retaining such independent accounting firm.
The determination of the Company (or in the event of disagreement, the
accounting firm selected) shall be final and nonreviewable.

(c) For purposes of determining whether any Payment will be subject to the
Excise Tax and the amount of such Excise Tax under



--------------------------------------------------------------------------------

Section 6(a), any payments or benefits received or to be received by Executive
in connection with a termination of employment shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless the Company or the accounting
firm selected above, as applicable, determines based on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code, with substantial authority (within the meaning of Section 6662 of the
Code), that such payments or benefits (in whole or in part) do not constitute
parachute payments, or that such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code.

(d) For purposes of determining the amount of the Gross-Up Payment, Executive
shall be deemed to pay federal income taxes at the highest marginal rate of tax
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of tax in the state and locality
of Executive’s residence on the date of termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes; provided, however, that to the extent (but only to the
extent) required to comply with Regulation §409A-3(i)(l)(v) under the Code, the
amount of the Gross-Up Payment shall be equal to all of the federal, state and
local taxes imposed on Executive as a result of the Excise Tax and Gross-Up
Payment.

(e) The Gross-Up Payment provided for in Section 6(a) shall be made in a cash,
lump-sum payment to Executive (or the appropriate taxing authority on
Executive’s behalf) when due but in no event later than the end of the year
following the year in which Executive remits the Excise Tax, net of any required
tax withholdings, upon the later of (i) the fifth business day following the
effective date of termination, or (ii) the calculation of the amount of the
Gross-Up Payment under Section 6(b). Any Gross-Up Payment required hereunder
that is not made in a timely manner shall bear interest at a rate equal to the
prime rate quoted on the date the payment is first overdue by Citibank N.A., New
York, New York plus two percent until paid.

(f) As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 6(a)
(“Overpayment”) or that additional payments which are not made by the Company
pursuant to Section 6(a) should have been made (“Underpayment”). In the event
that there is a final determination by the Internal Revenue Service, or a final
determination by



--------------------------------------------------------------------------------

a court of competent jurisdiction, that an Overpayment has been made, any such
Overpayment shall be promptly reimbursed by Executive to the Company. In the
event there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly paid by the Company to
Executive, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

(g) Amounts which are vested benefits or which Executive is otherwise entitled
to receive under any plan, policy, practice or program of or in any contract or
agreement with the Company or any other Group Company at or subsequent to the
date of termination of Executive’s employment for any reason shall be payable in
accordance with such plan, policy, practice or program or contract or agreement
except as explicitly modified by this Agreement.

7. Confidential Information.

(a) Executive acknowledges and agrees that the information, observations and
data obtained by him concerning any Group Company while employed by the Company
or any other Group Company (“Confidential Information”) are the property of
Warner Chilcott and/or the relevant Group Company (as appropriate). Therefore,
Executive agrees to keep secret and retain in the strictest confidence all
Confidential Information, including, without limitation, trade “know-how”
secrets, customer lists, pricing policies, operational methods, technical
processes, formulae, inventions and research projects and other business affairs
of any Group Company, learned by him prior to or after the date of this
Agreement, and not to disclose them to anyone outside the Group Companies,
either during or after his employment with the Company, except: (i) in the
course of performing his duties hereunder; (ii) with Warner Chilcott’s express
written consent; (iii) to the extent that the Confidential Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions; or (iv) where required to be disclosed by court
order, subpoena or other government process. If Executive shall be required to
make disclosure pursuant to the provisions of clause (iv) of the preceding
sentence, Executive promptly, but in no event more than 48 hours after learning
of such subpoena, court order or other governmental process, shall notify the
Company, by personal delivery or fax (pursuant to Section 12 hereof), and, at
the Company’s expense, shall take all reasonably necessary steps requested by
the Company to defend against the enforcement of such subpoena, court order or
other governmental process and permit any Group Company to intervene and
participate with counsel of its own choice in any related proceeding.



--------------------------------------------------------------------------------

(b) Executive shall deliver to the Company prior to the Resignation Date or, if
sooner, upon any earlier termination of his employment, or at any other time the
Company may request, all memoranda, notes, plans, records, reports, computer
tapes, printouts and software and other documents and data (and copies thereof)
relating to the Confidential Information, Work Product (as defined below) or the
business of the Company or any other Group Company which he may then possess or
have under his control.

8. Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports, patents, patent applications and all similar or related information
(whether or not patentable) which relate to a Group Company’s actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by Executive while employed
by the Company or any other Group Company (“Work Product”) belong to the
applicable Group Company. Executive shall promptly disclose such Work Product to
the Board and perform all actions reasonably requested by the Board (whether
during or after his employment) to seek and obtain intellectual property
protection on behalf of the applicable Group Company and establish and confirm
the applicable Group Company’s ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments).

9. Indemnification. The Company will indemnify Executive and his legal
representatives to the fullest extent permitted by applicable laws and the
existing organizational documents of the Company or any other applicable laws or
the provisions of any other corporate document of the Company, and Executive
shall be entitled to the protection of any insurance policies the Company may
elect to obtain generally for the benefit of its directors, officers and
employees, against all costs, charges and expenses whatsoever incurred or
sustained by him or his legal representatives in connection with any action,
suit or proceeding to which he or his legal representatives may be made a party
by reason of him being or having been a director, officer or employee of the
Company or any other Group Company or actions taken purportedly on behalf of the
Company or any other Group Company. The Company shall advance to Executive the
amount of his expenses incurred in connection with any proceeding relating to
such service or function to the fullest extent legally permissible under
applicable law. The indemnification and expense reimbursement obligations of the
Company in this Section 9 will continue as to Executive after he ceases to be an
officer and/or employee of the Company and shall inure to the benefit of his
heirs, executors and administrators. The Company shall not, without Executive’s
written consent, cause or permit any amendment of the Company’s governing
documents which would adversely affect Executive’s rights to indemnification and
expense reimbursement thereunder.

10. Non-Compete; Non-Solicitation.



--------------------------------------------------------------------------------

(a) Subject to Section 1(c) hereof, Executive covenants and agrees that
Executive shall not, directly or indirectly, either alone or jointly with or on
behalf of any person, firm, company or entity and whether on his own account or
as principal, partner, shareholder, director, employee, consultant or in any
other capacity whatsoever:

(i) during the period up to and ending on December 31, 2011, engage, assist or
be interested in any undertaking which provides services or products similar to
those provided by the Company or any of the Relevant Group Companies, unless
prior to the date Executive engages, assists or is interested in any such
undertaking Executive notifies the Company in writing that Executive desires to
terminate Executive’s employment effective immediately pursuant to Section 4(e);

(ii) during the period up to and ending on December 31, 2011, in the Relevant
Territory, solicit or interfere with or endeavor to entice away from the Company
or any of the Relevant Group Companies any Person who is a customer or Potential
Customer of the Company or any of the Relevant Group Companies unless prior to
the date Executive solicits, interferes with or endeavors to entice away such
customer or Potential Customer, Executive notifies the Company in writing that
Executive desires to terminate Executive’s employment effective immediately
pursuant to Section 4(e);

(iii) during the period commencing as of the Effective Date and ending as of the
last day of the 24th full calendar month following Executive’s termination of
employment with the Company for any reason (including, without limitation,
Executive’s resignation as of the Resignation Date), offer to employ, or engage
or solicit the employment or engagement of, any Person who at such time is an
employee, contractor or director of the Company or any of the Relevant Group
Companies (whether or not such Person would commit any breach of their contract
of employment or engagement by reason of leaving the service of such company);
or

(iv) following Executive’s termination of employment with the Company, represent
himself as being in any way connected with or interested in the business of the
Company or any of the Relevant Group Companies other than, if applicable, in his
capacity as a shareholder of Warner Chilcott.

(b) For the purposes of this Agreement:



--------------------------------------------------------------------------------

(i) “Person” means an individual, partnership, limited liability company,
corporation, trust or any other entity.

(ii) “Potential Customer” means any Person that the Company or any of the
Relevant Group Companies has actively solicited business during the 12-month
period prior to Executive’s termination of employment.

(iii) A “Relevant Group Company” means the Company, Warner Chilcott and all
direct and indirect subsidiaries thereof and, if applicable, their predecessors
in business.

(iv) “Relevant Territory” means the area constituting the market of the Company
or any of the Relevant Group Companies for products and services with which
Executive shall have been concerned during the term of his employment with any
Group Company.

(c) Nothing contained in Section 10(a) shall prohibit Executive from holding
shares or securities of a company any of whose shares or securities are quoted
or traded on any recognized investment or stock exchange, provided that any such
holding shall not exceed three percent of the issued share capital of such
company and is held passively by way of bona fide investment only.

(d) If, at the time of enforcement of this Section 10, a court shall hold that
the duration, scope or area restrictions stated herein are unreasonable under
circumstances then existing, the parties agree that the maximum duration, scope
or area reasonable under such circumstances shall be substituted for the stated
duration, scope or area and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law. Executive agrees that the restrictions contained in this
Section 10 are reasonable.

(e) In the event of the breach or a threatened breach by Executive of any of the
provisions of this Section 10, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may apply to any court of law
or equity of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce or prevent any violations of the provisions
hereof (without posting of any bond).

11. Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) the execution, delivery and performance of this Agreement by
Executive do not and will not conflict with, breach, violate or cause a default
under any contract, agreement, instrument, order, judgment or decree to which
Executive is a party or by which he is bound, and (ii) upon the



--------------------------------------------------------------------------------

execution and delivery of this Agreement by the parties, this Agreement will be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has had the
opportunity to consult with independent legal counsel regarding his rights and
obligations under this Agreement and that he fully understands the terms and
conditions contained herein.

12. Notices. Any notice provided for in this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (whether by
overnight courier or otherwise) with receipt acknowledged or sent by registered
or certified mail or equivalent, if available, postage prepaid, or by fax (which
shall be confirmed by a writing sent by registered or certified mail or
equivalent on the same day that such fax was sent), addressed to the parties at
the following addresses or to such other address as such party shall hereafter
specify by notice to the other:

 

Notices to Executive:   

At the address for Executive on file

with the Company at the time of the

relevant notice

Notices to the Company:   

Warner Chilcott (US), LLC

Rockaway 80 Corporate Center

100 Enterprise Drive

  

Rockaway, NJ 07866

(973) 442-3200 (Phone)

(973) 442-3316 (Fax)

   Attention: General Counsel

13. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction (except with respect to Section 10, for which Section 10(d) shall
apply), such invalidity, illegality or unenforceability shall not affect any
other provision or any other jurisdiction, but this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

14. Complete Agreement. This Agreement, together with any other agreements
referred to herein (other than the Prior Agreement) (and any exhibits, schedules
or other documents referred to herein or therein), constitutes the complete
agreement and understanding among the parties and supersedes and preempts any
prior understandings, agreements or representations, by or among the parties,
written or oral, whether in term sheets, presentations or otherwise, which may
have related to the subject matter hereof in any way, including, without
limitation, the Prior Agreement and the terms of any plan or program which are
contrary to any explicit term of this Agreement. Additionally, the



--------------------------------------------------------------------------------

parties represent and agree that any existing restriction in any other agreement
between Executive and the Company concerning restrictions on Executives
post-termination employment are superseded in full and shall be replaced by
those set forth in Section 10 hereof. Executive acknowledges and agrees that he
has been given ample opportunity to consider this Agreement and consult with
advisers of his choosing regarding his rights generally and the terms of this
Agreement, and has used such time as he deems appropriate to review and consider
this Agreement prior to his execution of this Agreement.

15. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same agreement.

17. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his obligations hereunder without the prior written consent of the
Company. The Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

18. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New Jersey without
giving effect to any choice of law or conflict of law rules or provisions that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey.

19. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

20. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the making, interpretation or the breach thereof, other than (a) a
claim solely for injunctive relief for any alleged breach of the provisions of
Sections 7, 8 or 10 as to which the parties shall have the right to apply for
specific performance to any court having equity jurisdiction and (b) the
determination of Excise Tax and any Gross-Up Payment pursuant to Section 6
hereof, shall be settled by arbitration in New York City by one arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and



--------------------------------------------------------------------------------

judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof and any party to the arbitration may, if he or it
elects, institute proceedings in any court having jurisdiction for the specific
performance of any such award. The powers of the arbitrator shall include, but
not be limited to, the awarding of injunctive relief.

21. Legal Fees and Expenses. The Company agrees to pay, as incurred, to the full
extent permitted by law, all reasonable legal fees and expenses which Executive
may reasonably incur as a result of (a) review and/or any claims made regarding
the Company’s determination of Excise Tax and Gross-Up Payment pursuant to
Section 6 hereof; or (b) any contest brought in good faith (regardless of the
outcome thereof) by the Company, Executive or others of the validity, or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest by Executive about the amount of any
payment pursuant to this Agreement), plus in each case interest on any delayed
payment at the applicable federal rate provided for in Section 7872(f)(2)(A) of
the Code.

22. No Mitigation or Set-Off. The provisions of this Agreement are not intended,
nor shall they be construed, to require that Executive mitigate the amount of
any payment provided for in this Agreement by seeking or accepting other
employment, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by Executive as a result of his employment
by another employer or otherwise (except as provided under Section 5(c) with
respect to medical and dental benefits). The Company’s obligations to make the
payments to Executive required under this Agreement, and otherwise to perform
its obligations hereunder, shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action that the Company may have
against Executive.

23. Tax Withholding. The parties agree to treat all amounts paid to Executive
hereunder as compensation for services. Accordingly, the Company may withhold
from any amount payable under this Agreement such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.

24. Code Section 409A. Executive and the Company agree that it is the intent of
the parties that this Agreement not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, and
that to the extent any provisions of this Agreement do not comply with
Section 409A of the Code, the parties will make such changes as are mutually
agreed upon in order to comply with Section 409A of the Code. Notwithstanding
any other provision with respect to the timing of payments under this Agreement,
to the extent necessary to comply with the requirements of Section 409A of the
Code, any payments to which Executive may become entitled under this Agreement
which are subject to Section 409A of the Code (and not otherwise exempt from its
application) that are payable (i) in a lump sum within six months following the
date of termination will be withheld until the first business day after the
six-month



--------------------------------------------------------------------------------

anniversary of the date of termination, at which time Executive shall be paid
the amount of such lump sum payments in a lump sum and (ii) in installments
within six months following the date of termination will be withheld until the
first business day after the six-month anniversary of the date of termination,
at which time Executive shall be paid the aggregate amount of such installment
payments in a lump sum, and after the first business day of the seventh month
following the date of termination and continuing each month thereafter,
Executive shall be paid the regular payments otherwise due to Executive in
accordance with the payment terms and schedule set forth herein.

25. Certain Definitions. The following terms, as used in this Agreement, have
the following meanings:

“Change of Control” has the meaning ascribed to such term in the Management
Shareholders Agreement.

“Management Shareholders Agreement” means that certain Management Shareholders
Agreement dated as of March 28, 2005, as may have been amended from time to
time, by and among Warner Chilcott, Warner Chilcott Limited, Warner Chilcott
Holdings Company II, Limited, Warner Chilcott Holdings Company III, Limited,
Executive and the other parties thereto.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Warner Chilcott (US), LLC

/s/ Michael Halstead

Name:   Michael Halstead Title:   Senior Vice President EXECUTIVE

/s/ W. Carl Reichel

W. Carl Reichel



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

THIS RELEASE AGREEMENT (this “Release Agreement”) is entered into between W.
Carl Reichel (“Executive”) and Warner Chilcott (US) LLC, with an address at 100
Enterprise Drive, Rockaway, New Jersey 07866 (the “Company”). The Company,
together with its past, present and future parent organizations, subsidiaries,
affiliated entities, related companies and divisions and each of their
respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, plan administrators, attorneys, and
agents (individually and in their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing,
is collectively referred to in this Release Agreement as the “Released Parties.”

1. Resignation from Employment. Executive acknowledges and understands that
Executive’s last day of employment with the Company is December 31, 2011 (the
“Resignation Date”). Executive further acknowledges that Executive has received
all compensation and benefits to which Executive is entitled as a result of
Executive’s employment, except as otherwise provided under Section 5 of
Executive’s Employment Agreement with the Company, dated as of August 5, 2011
(the “Employment Agreement”). Executive understands that, except as otherwise
provided under Section 5 of the Employment Agreement, Executive is entitled to
nothing further from the Released Parties, including reinstatement by the
Company.

2. Executive General Release of Released Parties. In consideration of the
payment and benefits provided under the Employment Agreement, Executive hereby
unconditionally and irrevocably releases, waives, discharges and gives up, to
the full extent permitted by law, any and all Claims (as defined below) that
Executive may have against any of the Released Parties, arising on or prior to
the date of Executive’s execution and delivery of this Release Agreement to the
Company. “Claims” means any and all actions, charges, controversies, demands,
causes of action, suits, rights, and/or claims whatsoever for debts, sums of
money, wages, salary, severance pay, expenses, commissions, fees, bonuses,
unvested stock options, vacation pay, sick pay, fees and costs, attorneys’ fees,
losses, penalties, damages, including damages for pain and suffering and
emotional harm, arising, directly or indirectly, out of any promise, agreement,
offer letter, contract, understanding, common law, tort, the laws, statutes,
and/or regulations of the State of New Jersey or any other state and the United
States and Ireland and all other relevant jurisdictions, including, but not
limited to, federal and state whistleblower laws, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act

 

A-1



--------------------------------------------------------------------------------

of 1991, the Equal Pay Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Employment Resignation Income Security Act (excluding
COBRA), the Vietnam Era Veterans Readjustment Assistance Act, the Fair Credit
Reporting Act, the Age Discrimination in Employment Act (“ADEA”), the Older
Workers’ Benefit Protection Act, the Occupational Safety and Health Act, the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Laws, and the New
Jersey Law Against Discrimination, the New Jersey Family Leave Act, the New
Jersey Civil Rights Act, and the New Jersey Conscientious Executive Protection
Act, as each may be amended from time to time, whether arising directly or
indirectly from any act or omission, whether intentional or unintentional. This
releases all Claims, including those of which Executive is not aware and those
not mentioned in this Release Agreement. Executive specifically releases any and
all Claims arising out of Executive’s employment with the Company or termination
therefrom. Executive expressly acknowledges and agrees that, by entering into
this Release Agreement, Executive is releasing and waiving any and all Claims,
including, without limitation, Claims that Executive may have arising under
ADEA, which have arisen on or before the date of Executive’s execution and
delivery of this Release Agreement to the Company. Notwithstanding the above
release terms, this Release Agreement shall not release any claims that
Executive has under: (i) the Employment Agreement, and (ii) any plan, option
award or equity grant that has been awarded to Executive, including those set
forth in Section 5(b) of the Employment Agreement.

3. Representations; Covenant not to Sue. Executive hereby represents and
warrants that (A) Executive has not filed, caused or permitted to be filed any
pending proceeding (nor has Executive lodged a complaint with any governmental
or quasi-governmental authority) against any of the Released Parties, nor has
Executive agreed to do any of the foregoing, (B) Executive has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties that has been released in this Release Agreement,
and (C) Executive has not directly or indirectly assisted any third party in
filing, causing or assisting to be filed, any Claim against any of the Released
Parties. Except as set forth in Section 10 below, Executive covenants and agrees
that Executive shall not encourage or solicit or voluntarily assist or
participate in any way in the filing, reporting or prosecution by himself or any
third party of a proceeding or Claim against any of the Released Parties, except
with respect to enforcing any right under the Employment Agreement or those
rights not otherwise released hereunder.

4. Who is Bound. The Company and Executive are bound by this Release Agreement.
Anyone who succeeds to Executive’s rights and responsibilities, such as the
executors of Executive’s estate, is bound and anyone who succeeds to the
Company’s rights and responsibilities, such as its successors and assigns, is
also bound.

 

A-2



--------------------------------------------------------------------------------

5. Cooperation With Investigations/Litigation. Executive agrees, upon the
Company’s request, to reasonably cooperate in any investigation, litigation,
arbitration, or regulatory proceeding regarding events that occurred during
Executive’s tenure with the Company. Executive will make himself reasonably
available to consult with the Company’s counsel, to provide information, and to
appear to give testimony. The Company will reimburse Executive for reasonable
out-of-pocket expenses Executive incurs in extending such cooperation, so long
as Executive provides advance written notice of Executive’s request for
reimbursement and provides satisfactory documentation of the expenses.

6. Non-Disparagement and Confidentiality. Executive agrees not to make any
defamatory or derogatory statements concerning any of the Released Parties. The
Company agrees to direct its employees not to make any defamatory or derogatory
statements concerning Executive. Provided inquiries are directed to the
Company’s Senior Vice President, Corporate Development, the Company shall
disclose to prospective employers information limited to Executive’s dates of
employment and last position held by Executive. Executive confirms and agrees
that Executive shall comply with the terms of the Employment Agreement
(including, without limitation, Section 7, 8 and 9 of the Employment Agreement)
and shall not, directly or indirectly, disclose to any person or entity or use
for Executive’s own benefit, any confidential information concerning the
business, projects, finances or operations of the Company, its affiliates or
subsidiaries or any of their respective customers; provided, however, that
Executive’s obligations under this Section 6 shall not apply to information
generally known in the Company’s industry through no fault of Executive or the
disclosure of which is required by law after reasonable notice has been provided
to the Company sufficient to enable the Company to contest the disclosure.
Confidential information shall include, without limitation, all trade secrets,
know-how, show-how, technical, operating, financial, and other business
information and materials, whether or not reduced to writing or other medium and
whether or not marked or labeled confidential, proprietary or the like,
including, but not limited to, information regarding pricing, margins, customer
contact and customer profiles.

7. The Company Property. Executive represents and warrants that he has complied
with Section 7(b) of the Employment Agreement and he has returned to the Company
all property in his possession, custody or control belonging to the Company, its
affiliates or subsidiaries, including, but not limited to, all equipment,
computers, pass codes, keys, swipe cards, credit cards, documents or other
materials, in whatever form or format, that Executive received, prepared, or
helped prepare. Executive represents that Executive has not retained any copies,
duplicates, reproductions, computer disks, or excerpts thereof, whether in hard
copy or electronic form, of the Company’s, its affiliates’ or subsidiaries’
documents.

8. Remedies. If (i) Executive breaches any material term or condition of this
Release Agreement or any material term of the Employment Agreement

 

A-3



--------------------------------------------------------------------------------

and, after being provided with notice of such breach to the extent such breach
is curable, fails to cure such breach within 10 business days, or (ii) any
material representation made by Executive in this Release Agreement was false
when made, then such breach or false representation, as the case may be, shall
constitute a material breach of this Release Agreement and in addition to and
not instead of the Released Parties’ other remedies under law or in equity,
Executive shall be required to immediately, upon written notice from the
Company, return all payments made to Executive under Section 5 of the Employment
Agreement, less $500.00, and Executive shall forfeit all rights granted under
Section 5 of the Employment Agreement with respect to any equity awards held by
Executive. Executive agrees that if Executive is required to return any amounts
and forfeit any rights under the foregoing sentence, this Release Agreement
shall continue to be binding on Executive and the Released Parties shall be
entitled to enforce the provisions of this Release Agreement as if such amounts
and rights had not been repaid or forfeited and the Company shall have no
further obligations to Executive under Section 5 of the Employment Agreement.
Further, in the event Executive or the Company materially breaches the terms of
this Release Agreement, Executive or the Company, as the case may be, agrees to
pay all of the Released Parties’ or Executive’s, as the case may be, attorneys’
fees and other costs associated with enforcing this Release Agreement.
Notwithstanding the foregoing, it is understood and agreed that Executive shall
have no automatic repayment obligations or obligation to pay the Released
Parties’ attorneys’ fees and other costs associated with enforcing the terms of
this Release Agreement if Executive were to challenge the ADEA waiver only.

9. Construction of Agreement. In the event that one or more of the provisions
contained in this Release Agreement shall for any reason be held unenforceable
in any respect under the law of any state of the United States or the United
States, such unenforceability shall not affect any other provision of this
Release Agreement, but this Release Agreement shall then be construed as if such
unenforceable provision or provisions had never been contained herein. If it is
ever held that any restriction hereunder is too broad to permit enforcement of
such restriction to its fullest extent, such restriction shall be enforced to
the maximum extent permitted by applicable law. This Release Agreement and any
and all matters arising directly or indirectly herefrom shall be governed under
the laws of the State of New Jersey without reference to choice of law rules.
The Company and Executive consent to the sole jurisdiction of the federal and
state courts of New Jersey. EMPLOYER AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE
RIGHT TO TRIAL BY JURY IN ANY ACTION CONCERNING THIS RELEASE AGREEMENT OR ANY
AND ALL MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM, AND REPRESENT THAT THEY
HAVE CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO
SO SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

A-4



--------------------------------------------------------------------------------

10. Acknowledgments. The Company and Executive acknowledge and agree that:

(a) By entering into this Release Agreement, Executive does not waive any rights
or Claims that may arise after the date that Executive executes and delivers
this Release Agreement to the Company;

(b) This Release Agreement shall not affect the rights and responsibilities of
the Equal Employment Opportunity Commission (the “EEOC”) to enforce applicable
laws, and further acknowledge and agree that this Release Agreement shall not be
used to justify interfering with Executive’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC.
Accordingly, nothing in this Release Agreement shall preclude Executive from
filing a charge with, or participating in any manner in an investigation,
hearing or proceeding conducted by, the EEOC, but Executive hereby waives any
and all rights to recover under, or by virtue of, any such investigation,
hearing or proceeding;

(c) Notwithstanding anything set forth in this Release Agreement to the
contrary, nothing in this Release Agreement shall affect or be used to interfere
with Executive’s protected right to test in any court, under the Older Workers’
Benefit Protection Act, or like statute or regulation, the validity of the
waiver of rights under ADEA set forth in this Release Agreement; and

(d) Nothing in this Release Agreement shall preclude Executive from exercising
Executive’s rights, if any, under (i) Section 601-608 of the Employee Retirement
Income Security Act of 1974, as amended, popularly known as COBRA, or (ii) the
Company’s 401(k) Plan.

11. Opportunity For Review.

(a) Executive represents and warrants that Executive (i) has had sufficient
opportunity to consider this Release Agreement, (ii) has read this Release
Agreement, (iii) understands all the terms and conditions hereof, (iv) is not
incompetent or had a guardian, conservator or trustee appointed for Executive,
(v) has entered into this Release Agreement of Executive’s own free will and
volition, (vi) has duly executed and delivered this Release Agreement,
(vii) understands that Executive is responsible for Executive’s own attorneys’
fees and costs, (viii) has had the opportunity to review this Release Agreement
with counsel of his choice or has chosen voluntarily not to do so, (ix) has been
given twenty-one (21) days to review this Release Agreement before signing this
Release Agreement and understands that he is free to use as much or as little of
the 21-day period as he wishes or considers necessary before

 

A-5



--------------------------------------------------------------------------------

deciding to sign this Release Agreement, (x) understands that if Executive does
not sign and return this Release Agreement to the Company (Attn: Senior Vice
President, Corporate Development) on or before January 21, 2012, the Company
shall have no obligation to enter into this Release Agreement, Executive shall
not be entitled to receive the payments or benefits provided for under Section 5
of the Employment Agreement, and the Resignation Date shall be unaltered; and
(xi) understands that this Release Agreement is valid, binding, and enforceable
against the parties hereto in accordance with its terms.

(b) This Release Agreement shall be effective and enforceable on the eighth
(8th) day after execution and delivery to the Company (Attn: Senior Vice
President, Corporate Development) by Executive. The parties hereto understand
and agree that Executive may revoke this Release Agreement after having executed
and delivered it to the Company (Attn: Senior Vice President, Corporate
Development) by delivering notice of revocation to the Company in writing,
provided such notice of revocation is received by the Company at the address
listed in this Release Agreement above no later than 11:59 p.m. on the seventh
(7th) day after Executive’s execution and delivery of this Release Agreement to
the Company. If Executive revokes this Release Agreement, it shall not be
effective or enforceable, Executive shall not be entitled to receive the
payments or benefits provided for under Section 5 of the Employment Agreement,
and the Resignation Date shall be unaltered.

Agreed to and accepted on this

     day of             , 2012.

 

Witness     EXECUTIVE:

 

   

 

    W. Carl Reichel

Agreed to and accepted on this

     day of             , 2012.

 

EMPLOYER:

WARNER CHILCOTT (US) LLC

By:  

 

  Name:   Title:

 

A-6